DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification [0016] sets forth that a “non-round peripheral shape of the impact surface can have a length greater than a width” but does not describe that this is possible for an asymmetrical impact surface, so it is not clear what a scope of claim 6 is.  The amended claim language (claim 6, lines 10 and 11) is “a width, perpendicular to and not less than the length”, it is not clear how the specification cite “can have a length greater than a width” in [0016] is a clear description of the width being perpendicular to and not less than the length.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 is indefinite since claim language directed to a non-flat feature has been deleted in the amendment of 12-17-2021 from lines 5 and 6 and there is not antecedent basis for “the impact feature with a non-flat impact surface” in claim 6, line 8.  The scope of the claim is therefore not determinable since it is not clear if the claim is directed to non-round, non-flat, asymmetrical features or a combination of those type of features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reccius et al. (4,974,434).  Reccius discloses a peening tool having impact surfaces (indenting elements; col. 3, lines 28-31) which are actuated transversely to a metal workpiece surface, the impact surfaces having cylindrical, roller, barrel shaped and convexly bulging impact surfaces (col. 3, lines 48-50).  Regarding claims 6,7,19 and 20, Reccius discloses a shaft (1) which is a driven member of a reciprocating metal peening machine (col. 4, lines 65-68) and having an impact end (6; Figs. 11 and 12) and at least one (3,3x) of a plurality of impact features (Fig. 12).  At least one of the features being a non-round feature (3) which is barrel shaped with planar longitudinal sides (4; Fig. 12) and feature (3x) which is cylindrical feature.  The impact features (3) protrude from the impact end (6) and have a width (longitudinal rounded barrel shape; Fig. 12) which is a longer dimension that a protruding length.   Each impact feature (3; Fig. 12) has a rounded impact surface and each impact feature (3x; Fig. 12) has a flat impact surface.  Regarding claims 8 and 9, the plurality of features are uniformly spaced (Fig. 11) or non-uniformly spaced (Fig. 12).  Regarding claim 10, the impact features (3) have a rounded bump (convexly bulging; col. 3, line 48) protruding from the impact end (6).  Regarding claim 11, the impact features (Fig. 11) are arranged in a symmetrical pattern (made up of exactly similar parts facing each other or around an axis pattern).  Regarding claim 12, the impact features (3,3x) are arranged asymmetrically (having two sides or halves that are not the same).  Regarding claim 13, the impact features (3,3x) define a textured impact surface.  Regarding claim 14, at least one of the impact features (3x) has an impact surface that is a non-round peripheral shape (flat impact surface).  Regarding claim 17, the impact features (3; Fig. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15,16,21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reccius in view of Wheat et al. (2008/0178708).  Reccius does not disclose that the impact feature is asymmetrical.  Regarding claims 15,16 and 23-25, Wheat teaches an impact tool (10) having an impact surface (150,156) for indenting workpieces.  Wheat teaches non-round impact features (serrated; 152; Figs. 7A,7B) and spikes (154; Figs. 8A,8B) which protrude different lengths from an impact surface ([0036], lines 11-15).  Wheat teaches a plurality of asymmetrical impact features (172,174; Figs. 10A,10B), (182,184; Figs. 11A,11B), (202,204; Figs. 13A,13B) which protrude from impact ends of a hammering tool (170,180,200) wherein at least impact features (172,174) and (202,204) have an elongate ridge.  Regarding claim 21, Wheat teaches an elliptical shaped impact surface (162,164; Fig. 9A,9B).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the impact features of Reccius to have asymmetrical shapes as taught by Wheat .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reccius in view of Gutierrez (5,461,900).  Reccius does not disclose a rectangular or square impact feature.  Gutierrez teaches an impact tool (10) having an impact end (13) with a square (71; Fig. 7) or rectangular (81; Fig. 8) impact feature. Gutierrez teaches that the square impacting feature (71) has a width dimension (2.5 inches) which is not less than a length (elevation) of 2.5 inches (col. 5, lines 1 and 2). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the impact features of Reccius to have a square or rectangular shape as taught by Gutierrez in order to focus an impact of the peening device in a square or rectangular pattern on the workpiece.

                                 Response to Arguments
Applicant's arguments filed 12-17-2021 have been fully considered.  Claim 6 recites that impact features are directed to “one of a plurality of impact features, a non-round impact feature and an asymmetrical feature” (claim 6, lines 5 and 6) and then recites “the impact feature with a non-flat impact surface, the non-round impact feature and the asymmetrical impact feature” (claim 6, lines 8 and 9).  The specification only describes the non-round impact feature having a length greater than a width and the amendment is “wherein each impact feature has a width, perpendicular to and not less than the length, and wherein the impact surface of each impact feature is one of flat or rounded.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725